Citation Nr: 0922032	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  04-09 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran served on active duty from January 1946 to May 
1949 and from November 1950 to February 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In October 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC), in Washington, DC. in 
order to afford the Veteran a medical examination and obtain 
an opinion.  The appeal is again REMANDED to the RO via the 
AMC.  VA will notify the appellant if further action is 
required.


REMAND

Pursuant to the October 2007 Remand, the Veteran underwent a 
VA examination of his left hip in December 2007.  In that 
Remand, the Board requested that the examiner identify the 
onset of any current hip disability, whether any current hip 
disability was related to Perthes disease, and if so whether 
there was clear and unmistakable evidence that Perthes 
disease preexisted the Veteran's entrance into service, and 
if so, whether there was clear and unmistakable evidence that 
Perthes disease was not aggravated by the Veteran's service.  
In response, the examiner provided only that he could not 
resolve the issues without resorting to mere speculation.  He 
provided no explanation for this conclusion.  

After the matter was returned for appellate consideration, 
the Board submitted the claims file to a different medical 
professional to answer these questions.  In March 2009, that 
physician offered an opinion as to the etiology of the 
Veteran's current left hip disability and as to whether there 
was an increase in disability during service.  In that 
opinion, the physician stated as follows:  "For the 
arthritic condition which the claimant currently suffers, 
there is no substitute for viewing the radiographic images 
first hand."  He again qualified his opinion, stating 
"[a]gain without the benefit of having viewed the x-rays 
first hand, I cannot comment on the exact etiology."  The 
examiner then provided an opinion unfavorable to the claim.  
That opinion however did not answer the questions asked by 
the Board.  

These comments indicate that more development is needed in 
order for the Board to make a decision in this matter.  It is 
not clear to the Board that radiographic images of the 
Veteran's left hip are not obtainable.  At one time x-rays of 
the Veteran's left hip were in existence, as evidenced by the 
following evidence found in the claims file:  (1) Peter 
Kratka, M.D. of the Astoria Medical Group rendered an 
impression of left hip x-rays in August 1992.  (2) Tanya 
Hlinka, D.C., of Atlantic Chiropractic referred to A-P and 
Lateral lumbopelvic films in a July 2002 letter.  She stated 
that the Veteran had initially sought treatment at that 
facility in August 2000, which appears to be the date of the 
x-rays.  (3) Pearson Maluso, M.D. of Regional Orthopaedic 
Associates stated in a January 2002 treatment record that x-
rays of the Veteran's pelvis and left hip were obtained that 
date.  (4)  A physician signed a VA orthopedic note in March 
2002 in which he stated that January 22, 2002 x-rays of the 
Veteran's pelvis and hips showed coax magna and degenerative 
joint disease on the left.  (5) A physician's assistant 
stated in a May 2002 VA treatment note that x-ray findings 
were consistent with Perthes disease.  It is unclear from 
this note whether the x-ray images referred to were those 
from January 2002 or other images.  (6) The examiner who 
examined the Veteran in December 2007 included a 
radiologist's impression which referenced pelvis and left hip 
views dated December 1, 2007 and a comparison to preoperative 
hip views of January 22, 2002.  

On remand, the Veteran should be asked to submit either 
radiographic images or submit the necessary documents for VA 
to assist him in obtaining the images.  Then, all 
radiographic images identified should be obtained and 
associated with the claims file.  If any of the identified 
radiographic images are not obtained, documentation of the 
efforts to obtain those radiographic images should be 
associated with the claims file and the Veteran should be 
informed that radiographic images were not obtainable.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting 
that he either obtain or submit the 
necessary authorizations for VA to assist 
him in obtaining the original radiographic 
images of his left hip and/or pelvis.  The 
Veteran should also be asked to obtain and 
submit any other radiographic images of 
his left hip and/or pelvis that are in 
existence or to identify the source of 
such images and provide the necessary 
authorizations for VA to assist him in 
obtaining the evidence.  The letter should 
refer to the treatment providers listed 
below

(a)  Peter Kratka, M.D. of the Astoria 
Medical Group who rendered an impression 
of left hip x-rays in August 1992.  

(b)  Tanya Hlinka, D.C. of Atlantic 
Chiropractic referred to A-P and Lateral 
lumbopelvic films in a July 2002 letter.  
She stated that the Veteran had initially 
sought treatment at that facility in 
August 2000, which appears to be the date 
of the radiographic images.  

(c)  Pearson Maluso, M.D. of Regional 
Orthopaedic Associates stated in a January 
2002 treatment record that x-rays of the 
Veteran's pelvis and left hip were 
obtained that date.  

If any identified radiographic images are 
not obtained, associate with the claims 
file documentation of all efforts to 
obtain the images and notify the Veteran 
that the evidence has not been obtained.  
Such notification shall identify the 
radiographic images that VA was unable to 
obtain, explain the efforts VA made to 
obtain that evidence, and describe any 
further action VA will take with respect 
to the claim.  See 38 U.S.C.A. 
§ 5103A(a)(2). 

2.  Obtain and associate with the claims 
file all VA radiographic images of the 
Veteran's left hip and/or pelvis.  
References in the claims file to such 
images include the following:  

(a)  A March 2002 VA orthopedic note which 
stated that January 22, 2002 x-rays of the 
Veteran's pelvis and hips showed coax 
magna and degenerative joint disease on 
the left.  

(b)  A May 2002 VA treatment note referred 
to x-ray findings consistent with Perthes 
disease.  It is unclear from this note 
whether the x-ray images referred to were 
those from January 2002 or other images.  

(c)  A radiologist's impression in the 
December 2007 examination report referred 
to pelvis and left hip views dated 
December 1, 2007 and a comparison to 
preoperative hip views of January 22, 2002

Document all efforts to obtain VA 
radiographic images and associate that 
documentation with the claims file.  

3.  After the above development is 
completed and it is clear that all 
obtainable radiographic images have been 
obtained and associated with the claims 
file, submit the claims file to a 
different orthopedic physician than the 
physician who examined the Veteran in 
December 2007.  The orthopedist is asked 
to address the questions listed below.  

The examiner must separately answer each 
question asked, paying particular 
attention to the precise wording of the 
question.  A complete rationale must be 
provided for each conclusion.  If the 
physician cannot offer an opinion without 
resorting to speculation then a complete 
rationale must be provided for that 
conclusion 

(a)  Identify all of the Veteran's current 
left hip disorders and indicate the date 
of clinical onset of each disorder.  

(b)  Provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that any current 
left hip disorder is etiologically related 
to Perthes disease.  

(i).  If a current left hip disorder is 
at least as likely as not etiologically 
related to Perthes disease, provide an 
opinion as to whether there is clear 
and unmistakable evidence that the 
Veteran had this disease at the time of 
his entrance into service, in either 
January 1946 or November 1950.  Clear 
and unmistakable evidence is evidence 
that is obvious or manifest; this is a 
decidedly different standard of 
evidence than the "more likely than 
not or as likely as not" standard.  

(ii).  If there is clear and 
unmistakable evidence that the Veteran 
had Perthes disease at the time of his 
entrance into service, provide an 
opinion as to whether there is clear 
and unmistakable evidence that this 
pre-existing condition was not 
aggravated by his active service.  That 
is, the orthopedist is asked to comment 
as to whether there is clear and 
unmistakable that there was no 
permanent increase in hip disability 
during service, or, if not, whether 
there is clear and unmistakable 
evidence that any permanent increase in 
hip disability during service was due 
solely to the natural progress of the 
disease.

(c)  Provide an opinion as to whether it 
is at least as likely as not that any 
other current left hip disorder is the 
result of the Veteran's service, including 
from a fall/injury.  

4.  The RO/AMC must then review the 
development requested.  If the 
development, including the opinion 
provided, does not comply with this 
Remand, the RO/AMC must continue efforts 
until there is compliance.  Finally, 
readjudicate the Veteran's claim on 
appeal.  If the benefit sought is not 
granted, provide the Veteran and his 
representative a supplemental statement of 
the case, and after allowing appropriate 
time for response, return the matter to 
the Board, including the actual 
radiographic images obtained.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




